EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Harry on 03/08/22.
The application has been amended as follows: 
Please replace Claims 12 and 16 as follows.

Clam 12 (Currently Amended):  A method for user authorization, the method comprising:
sending, to an electronic device via a data communication network, a request for an access for a user;
receiving, from the electronic device via the data communication network in a case that a user risk score indicates medium risk, instructions to run a program to generate the user risk score, wherein the generating is based on data associated with the request, and the user risk score indicating a high risk in a case that the user risk score is above a first threshold value, indicating a medium risk in a case that the user risk score is below the first threshold value and above a second threshold value, or indicating a low risk in a case that the user risk score is below the second threshold value that the user is a non-authorized user;
running the program, in response to receiving the instructions, to generate a device generated risk score indicating a risk that the request was sent by a non- authorized user;
sending, via the data communication network, the device generated risk score;

receiving, from the electronic device via the data communication network in a case that the user risk score indicates low risk, a second indication that the request is allowed.

Claim 16 (Currently Amended):  An electronic device, comprising:
a transceiver configured to transmit data to another electronic device and receive data from the another electronic device, via a data communication network; and 
processing circuitry configured to
receive, from the another electronic device via the data communication network, a request for an access for a user;
generate, based on data associated with the request, a user risk score indicating a risk that the request was sent by a non-authorized user, wherein the user risk score indicates a high risk in a case that the user risk score is above a first threshold value, a medium risk in a case that the user risk scare is below the first threshold value and above a second threshold value, or a low risk in a case that the user risk score is below the second threshold value that the user is a non-authorized user;
in a case that the user risk score indicates medium risk:
send, to the another electronic device via the data communication network, instructions to run a program to generate a device generated risk score at the [[user]]another electronic device;
receive, from the another electronic device via the data communication network in response to sending the instructions, the device generated risk score from the another electronic device; and
assess authorization of the user based on the device generated risk score;
 in a case that the user risk score indicates high risk, reject the request and/or generate a fraud detection signal to signal a high probability of the request being from a non-authorized user; and
in a case that the user risk score indicates low risk, allow the request.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD ZEE whose telephone number is (571)270-1686. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDWARD ZEE/Primary Examiner, Art Unit 2435